DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an automated grain refining unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation(s) "an automated grain refining unit" has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "an unit" coupled with functional language "automated grain refining" without 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Since the claim limitation(s) invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claim 7 recites that the automated grain refining unit includes a wire rod. Therefore, the corresponding structure for an automated grain refining unit is a wire rod.
  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 2007-313554 A, hereinafter Noda, previously cited) in view of Jarry et al. (US 2017/0335427, hereinafter Jarry, cited by applicant).
Re Claim 1. Noda teaches a die casting furnace system, comprising: 
a die casting holding furnace unit defining a cavity (items 33 & 35) having a first storage capacity (volume of items 33 & 35) for holding a molten metal (Fig. 1); 
a dosing unit (item 33) disposed within said cavity and defining a dosing area disposed in fluid communication with said cavity, said dosing area of said dosing unit has a second storage capacity (volume of item 33) being less than said first storage capacity (see Fig. 1) for receiving the molten material during a pressurization of said cavity (Fig. 1).  

Noda fails to teach an ultrasonic unit operably coupled with said dosing area of said dosing unit and configured to introduce vibration into the received molten material for facilitating the removal of gases from the received molten material.  

The invention of Jarry encompasses method for using a tubular sonotrode. Jarry teaches an ultrasonic unit (Fig. 1 & 2) configured to introduce vibration into the molten material for facilitating the removal of gases from the molten material (para. 1).
In view of Jarry, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Noda to employ an ultrasonic unit operably coupled with said dosing area; since Jarry teaches the advantage of using it, which is to facilitate the removal of gases from the molten material (para. 1).

Re Claim 2. The combination teaches wherein said ultrasonic unit includes a probe (Jarry, Fig. 1, item 1) extending into said dosing area to establish said operable coupling between said ultrasonic unit and said dosing area and additionally introduce a degassing agent (inert gas, para. 21 & 22) into the received molten material.  

Re Claim 4. The combination teaches wherein said dosing area has an inlet disposed (Noda, Fig. 1, item 43) in fluid communication with said cavity for receiving the molten material from said die casting holding furnace unit and an outlet (Fig. 1, item 24a) disposed in fluid communication with a shot sleeve for dispensing the molten material from said dosing unit and into a die casting machine after treatment with said degassing agent.  

Re Claim 5. The combination teaches wherein said degassing agent includes a carrier gas (Jarry, inert gas, para. 21 & 22) and said probe is configured to generate an ultrasonic vibration 

Regarding “for breaking up said carrier gas…”: Since the system of Noda in view of Jarry and the claimed system are structurally indistinguishable, the system of Noda in view of Jarry is capable of performing the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 14. The combination teaches wherein said die casting holding furnace unit is a closed holding furnace (Noda, Fig. 1).  

Re Claim 15. The combination teaches wherein said probe is secured to said die casting holding furnace unit and extends downwardly into said dosing area (Jarry, Fig. 2).  

Re Claim 16. The combination teaches wherein the molten material is comprised of an aluminum alloy (abstract).  
In addition, the molten material is a material being worked upon by the claimed system. Therefore, it does not affect the patentability of the claimed system.


Re Claim 17. Since the system of Noda in view of Jarry and the claimed system are structurally indistinguishable, the system of Noda in view of Jarry is capable of alternating said dosing unit between a dosing cycle and a refilling cycle, and said ultrasonic unit introducing said vibration after said refilling cycle.  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Jarry as applied to claim 5 above, and further in view of Langlais et al. (US 2008/0299001 A1, hereinafter Langlais, previously cited).
The teachings of Noda in view of Jarry have been discussed above.
Noda in view of Jarry fails to teach an automated grain refining unit operably coupled with said dosing area to introduce grain refiner into the received molten material.  

The invention of Langlais encompasses aluminum alloy. Langlais teaches to add grain refiner by a wire rod (para. 21) to prevent hot tearing (para 20).
In view of Langlais, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Noda in view of Jarry to employ an automated grain refining unit operably coupled with said dosing area; since Langlais teaches the advantage of using it, which is to prevent hot tearing (para 20).

Re Claim 7. The combination teaches wherein said automated grain refining unit includes a wire rod (Langlais, para. 21) positioned within said dosing area to establish said operable coupling between said automated grain refining unit and said dosing area.  

Re Claim 8. The combination teaches wherein said grain refiner includes at least one of or TiB2 (Langlais, para. 21).  

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Jarry as applied to claim 4 above, and further in view of Chadwick (US 5,913,358, previously cited).
Noda in view of Jarry fails to specifically teach that said inlet of said dosing area includes a check valve.

The invention of Chadwick encompasses casting apparatus. Chadwick teaches a holding furnace (Fig. 5 & 6, item 1) with a dosing unit (item 3) with an inlet (item 11), wherein said inlet of said dosing area includes a check valve (item 10) to ensure there will be no reverse flow from the dosing area to the holding furnace (C5/L59-65).

Re Claim 18. The combination teaches wherein said check valve is a one-way ball valve (Chadwick, Fig. 6).

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
On page 8, regarding claim 1, applicant argued that Jarry teaches away from the ultrasonic treatment of smaller molten metal volumes, as Jarry is directed to treatment of a large volume of aluminum alloy.
The examiner disagrees with this because Jarry is trying to scale up the treatment of molten metal, but does not teach away from the treatment of a small volume. One trying to modify the apparatus of Noda would put the ultrasonic unit of Jarry in the dosing area of the dosing unit, since it is closer to the injection sleeve that the cavity of the furnace. Therefore, the treated molten metal would be immediately used for casting. 
In addition, there are only two places to place the ultrasonic unit, the dosing area of the dosing unit or the cavity of the furnace outside the dosing unit. As there are only two options, it would have been obvious to try the two options and choose the best place.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/22/2021